Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 25 October 1808
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dear Ellen 
                     
                     Washington Oct. 25. 08.
                  
                  Your’s & your Mama’s letters of the 20th. are recieved. tell her I will take care of her accounts with mrs Madison. I thank you for your care of my wines. I will endeavor to send bottles for the two doubtful casks into which you have drawn a part. I put a letter from Jefferson to your Mama into your Papa’s newspaper packet which went by the stage yesterday. yours to him shall be immediately forwarded. our races begin to-day but I am kept from them by an attack of rheumatism which came upon me in my sleep the night before last. it is precisely the same as that which I had at Monticello & which I then ascribed to a wrench from my horse, but now consider as a real rheumatism. when that disease is coming on us, some jostle great or small marks the moment of attack, but is falsely tho’ often considered as the cause. I keep up, but can scarcely walk, & that with great pain. I suppose it will take the same course as it did at Monticello, & that I shall be well at the meeting of Congress. give my warm affections to your Papa & Mama. tell the latter not to forget to send the silver spoons which are to be altered by mr Bacon who sets off for this place on Sunday next, the 30th. salute all the young one’s, and recieve the kisses I imprint for you on this paper.
                  
                     Th: Jefferson 
                     
                  
               